Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 and 15-24 are pending in the application. Claims 1 and 15-24 are allowed.

Response to Amendment / Argument
On page 3 of the Action dated February 17th, 2022, The Examiner made a suggestion regarding percentage limitations that was not addressed by Applicant. As noted previously, the Examiner does not find the limitation to be indefinite since a person having ordinary skill in the art would understand what is being claimed especially since reciting a composition comprising a solvent such as denatured alcohol would inform a person of skill in the art that the percentages are weight percentages as opposed to volume. Since Applicant has chosen not to adopt the Examiner’s suggestion and there is no statutory ground to reject the claim(s), the suggestion has been withdrawn.
All other objections and rejections made in the previous Office Action have been overcome by Applicant's amendments to the claims. Regarding the prior art rejections, the rejection over Crews et al. cited, for instance, SARD-046 that contained an adamantane ring as well as a portion corresponding to flutamide. The amendment to claim 1, however, eliminated the option for a group “L” to be present between the adamantane ring and the specific list of AR antagonists that are known and/or defined by the specification. For this reason, the anticipation rejections are overcome and since the prior art does not provide the specific guidance needed to arrive at a structure where an adamantane ring is directly attached to the structures defined in the list of AR antagonists, the Examiner finds that the instant claims are defined relative to the prior art in terms of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626